Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-13, 16-18 rejected under 35 U.S.C. 103 as being unpatentable Williams (US 9,488,984) in view of Walton (US 9,658,622).

Regarding claim 1, Williams discloses a materials handling vehicle (118) comprising a camera (132), a vehicle position processor (131), and a drive mechanism (abstract) configured to move the materials handling vehicle along an inventory transit surface (110), wherein: 
the camera (132) is configured to capture an image (127) comprising an aisle end identifier for a racking system aisle of a multilevel warehouse racking system (Col.19, lines 64+); and 
the vehicle position processor is configured to 
generate end-of-aisle limit data comprising an end-of-aisle limit from an image of an aisle end identifier, as captured by the camera (Col.12, lines 59+), 
determine whether the materials handling vehicle exceeds the end-of-aisle limit (Col.16, lines 44+), 
transmit a limit-based command to the drive mechanism of the materials handling vehicle when an operating state of the materials handling vehicle exceeds the end-of-aisle limit (Col.25, lines 16+).

Williams does not further specifically disclose the vehicle is configured to initiate a vehicle action based on the limit-based command, the vehicle action configured to modify operation of the materials handling vehicle to a modified operating state within the end-of-aisle limit, and navigate the materials handling vehicle to exit the racking system aisle in the modified operating state.
Walton teaches an industrial vehicle for identifying malfunctioning sequenced tag and tag layout wherein a tag layout 50 can be constructed to comprise aisle entry tags 75 that are positioned within an aisle path 70 such that particular end-of-aisle vehicle functionality can be implemented as an industrial vehicle 10, traveling within an aisle path 70, approaches the vehicle entry or vehicle exit portion 80 of the aisle path 70. For example, and not by way of limitation, it might be preferable to ensure that an industrial vehicle 10 limits its traveling speed of the vehicle drive mechanism 25 and/or the height of the storage and retrieval hardware 20 as it approaches the vehicle entry or vehicle exit portion 80 of an aisle path 70. The traveling speed and/or height of the storage and retrieval hardware 20 may be varied as a function of tag-dependent positional data and an exit portion distance to the respective vehicle entry or vehicle exit portion 80 (Col.10, lines 30+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Williams in view of Walton to initiate a vehicle action based on the limit-based command, the vehicle action configured to modify operation of the materials handling vehicle to a modified operating state within the end-of-aisle limit, and navigate the materials handling vehicle to exit the racking system aisle in the modified operating state in order to decrease accidents in the system.

Regarding claim 2, Williams, as modified above, further suggests by the taught combination the end-of-aisle limit comprises a speed limit, a lift height limit, an acceleration limit, a deceleration limit, a lift acceleration limit, a lift deceleration limit, or combinations thereof (Williams Col.16, lines 44+; Walton Col.10, lines 30+).

Regarding claim 3, Williams, as modified above, further teaches the vehicle position processor is configured to navigate the materials handling vehicle outside of the racking system aisle in the modified operating state, in an additional operating state that is within or outside of the end-of- aisle limit, or in a combination of operating states selected therefrom (Walton Col.10, lines 30+).

Regarding claim 6, Williams, as modified above, further suggests by the taught combination  
the camera is configured to capture images comprising an aisle entry identifier for a racking system aisle of a multilevel warehouse racking system (Williams Col.19, lines 64+); and 
the vehicle position processor is configured to 
generate end-of-aisle positional data and aisle-specific rack leg spacing data from an image of an aisle entry identifier, as captured by the camera (Williams Col.12, lines 59+), 
generate an initial position of the materials handling vehicle along the inventory transit surface using the end-of-aisle positional data (Williams Col.12, lines 59+), 
generate an expected position of the materials handling vehicle as the vehicle travels down the racking system aisle corresponding to the aisle entry identifier from the end-of-aisle positional data and the aisle-specific rack leg spacing data (Williams Col.13, lines 56+), and 
determine whether the operating state of the materials handling vehicle exceeds the end-of-aisle limit when the expected position of the materials handling vehicle corresponds to an end of the racking system aisle (Col.16, lines 44+).

Regarding claim 7, Williams, as modified above, further discloses the vehicle position processor is further configured to generate the expected position of the materials handling vehicle from an image of at least a portion of a rack leg positioned in the racking system aisle (Col.12, lines 31+).

Regarding claim 9, Williams, as modified above, further suggests by the taught combination  
the camera is configured to capture images comprising an aisle entry identifier for a racking system aisle of a multilevel warehouse racking system (Williams Col.19, lines 64+); and the vehicle position processor is configured to 
generate end-of-aisle positional data and aisle-specific rack leg spacing data from an image of an aisle entry identifier, as captured by the camera (Williams Col.12, lines 59+), 
generate an initial position of the materials handling vehicle along the inventory transit surface using the end-of-aisle positional data (Williams Col.12, lines 59+), 
generate an expected position of the materials handling vehicle as the vehicle travels down a racking system aisle corresponding to the aisle entry identifier from the end-of-aisle positional data and the aisle-specific rack leg spacing data (Williams Col.13, lines 56+), 
navigate the materials handling vehicle to exit the racking system aisle, and update the expected position of the materials handling vehicle using a dead reckoning component of the materials handling vehicle when the materials handling vehicle is outside of the racking system aisle (Walton Col.10, lines 30+).

Regarding claim 10, Williams, as modified above, further suggests by the taught combination  
the camera is configured to capture images comprising an aisle exit identifier for a racking system aisle of a multilevel warehouse racking system (Williams Col.19, lines 64+); and the vehicle position processor is configured to 
generate end-of-aisle positional data from an image of an aisle exit identifier, as captured by the camera (Williams Col.13, lines 59+), 
generate a vehicle pose of the materials handling vehicle relative to the aisle exit identifier using the end-of-aisle positional data (Williams Col.13, lines 59+), 
generate an inventory transit surface position of the materials handling vehicle along the inventory transit surface using the end-of-aisle positional data and the vehicle pose (Williams Col.13, lines 56+), 
navigate the materials handing vehicle to exit the racking system aisle (Walton Col.10, lines 30+), and 
update the inventory transit surface position of the materials handling vehicle using a tag identifier component of the materials handling vehicle when the materials handling vehicle is outside of the racking system aisle (Walton abstract).

Regarding claim 11, Williams, as modified above, further teaches the vehicle position processor is configured to generate out-of-aisle positional data from a tag identifier, as received by the tag identifier component, and update the vehicle pose of the materials handling vehicle relative to the tag identifier using the out-of-aisle positional data (Walton Col.10, lines 30+).

Regarding claim 12, Williams discloses a materials handling vehicle (118) comprising a camera (132), a vehicle position processor (131), and a drive mechanism (abstract) configured to move the materials handling vehicle along an inventory transit surface (110), wherein: 
the camera (132) is configured to capture an image (127) comprising an aisle entry identifier for a racking system aisle of a multilevel warehouse racking system (Col.19, lines 64+); and 
the vehicle position processor is configured to 
generate end-of-aisle limit data comprising an end-of-aisle limit, end-of-aisle positional data, and aisle-specific rack leg spacing data from an image of an aisle entry identifier, as captured by the camera (Col.12, lines 59+), 
generate an initial position of the materials handling vehicle along the inventory transit surface using the end-of-aisle positional data (Col.13, lines 4+), 
generate an expected position of the materials handling vehicle as the vehicle travels down a racking system aisle corresponding to the aisle entry identifier from the end-of-aisle positional data and the aisle-specific rack leg spacing data (Col.13, lines 56+), 
determine whether the operating state of the materials handling vehicle exceeds the end-of-aisle limit when the expected position of the materials handling vehicle corresponds to an end of the racking system aisle (Col.16, lines 44+), 
transmit a limit-based command to the drive mechanism of the materials handling vehicle when the operating state of the materials handling vehicle exceeds the end-of-aisle limit, (Col.25, lines 16+).

Williams does not further specifically disclose the vehicle is configured to initiate a vehicle action based on the limit-based command, the vehicle action configured to modify operation of the materials handling vehicle to a modified operating state within the end-of-aisle limit, and navigate the materials handling vehicle to exit the racking system aisle in the modified operating state.
Walton teaches an industrial vehicle for identifying malfunctioning sequenced tag and tag layout wherein a tag layout 50 can be constructed to comprise aisle entry tags 75 that are positioned within an aisle path 70 such that particular end-of-aisle vehicle functionality can be implemented as an industrial vehicle 10, traveling within an aisle path 70, approaches the vehicle entry or vehicle exit portion 80 of the aisle path 70. For example, and not by way of limitation, it might be preferable to ensure that an industrial vehicle 10 limits its traveling speed of the vehicle drive mechanism 25 and/or the height of the storage and retrieval hardware 20 as it approaches the vehicle entry or vehicle exit portion 80 of an aisle path 70. The traveling speed and/or height of the storage and retrieval hardware 20 may be varied as a function of tag-dependent positional data and an exit portion distance to the respective vehicle entry or vehicle exit portion 80 (Col.10, lines 30+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Williams in view of Walton to initiate a vehicle action based on the limit-based command, the vehicle action configured to modify operation of the materials handling vehicle to a modified operating state within the end-of-aisle limit, and navigate the materials handling vehicle to exit the racking system aisle in the modified operating state in order to decrease accidents in the system.

Regarding claim 13, Williams, as modified above, further discloses the vehicle position processor is further configured to generate the expected position of the materials handling vehicle from an image of at least a portion of a rack leg positioned in the racking system aisle (Col.12, lines 31+).

Regarding claim 16, Williams, as modified above, further discloses the vehicle position processor is configured to update the expected position of the materials handling vehicle using a dead reckoning component of the materials handling vehicle when the materials handling vehicle is outside of the racking system aisle (Col.12, lines 29+).

Regarding claim 17, Williams, as modified above, further suggests by the taught combination  
the camera is configured to capture images comprising an aisle exit identifier for a racking system aisle of a multilevel warehouse racking system (Williams Col.19, lines 64+);; and 
the vehicle position processor is configured to 
generate end-of-aisle positional data from an image of an aisle exit identifier, as captured by the camera (Williams Col.13, lines 59+), 
generate a vehicle pose of the materials handling vehicle relative to the aisle exit identifier using the end-of-aisle positional data (Williams Col.13, lines 59+), 
generate an inventory transit surface position of the materials handling vehicle along the inventory transit surface using the end-of-aisle positional data, the vehicle pose, and the expected position (Williams Col.13, lines 56+), 
navigate the materials handing vehicle to exit the racking system aisle (Walton Col.10, lines 30+), and 
update the inventory transit surface position of the materials handling vehicle using a tag identifier component of the materials handling vehicle when the materials handling vehicle is outside of the racking system aisle (Walton abstract).

Regarding claim 18, Williams, as modified above, further teaches the vehicle position processor is configured to generate out-of-aisle positional data from a tag identifier, as received by the tag identifier component, and update the vehicle pose of the materials handling vehicle relative to the tag identifier using the out-of-aisle positional data (Walton Col.10, lines 30+).

Claims 4-5 and 14 rejected under 35 U.S.C. 103 as being unpatentable Williams (US 9,488,984) in view of Walton (US 9,658,622), as applied above, and further in view of Wong (US 8,589,012).

Regarding claim 4, Williams, as modified above, does not further specifically disclose wherein the aisle end identifier is disposed on an aisle end rack leg.
Wong teaches a method and apparatus for facilitating map data processing for industrial vehicle navigation wherein using the laser scanners, a mobile computer coupled to the industrial vehicle 102 identifies racking legs, which are stored as landmarks 604. The industrial vehicle 102 fits lines to these racking legs to provide gridlines 606 to correct a vehicle pose. The gridline 606 and aisle is stored as a virtual feature in the map which is associated with the racking legs (Col.9, lines 43+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Williams, as modified above, further in view of Wong to have an aisle end identifier disposed on an end rack leg in order to assist in navigation of the vehicle.

Regarding claim 5, Williams, as modified above, does not further specifically disclose the aisle end identifier is disposed on an end rack leg of the racking system aisle.
Wong teaches a method and apparatus for facilitating map data processing for industrial vehicle navigation wherein using the laser scanners, a mobile computer coupled to the industrial vehicle 102 identifies racking legs, which are stored as landmarks 604. The industrial vehicle 102 fits lines to these racking legs to provide gridlines 606 to correct a vehicle pose. The gridline 606 and aisle is stored as a virtual feature in the map which is associated with the racking legs (Col.9, lines 43+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Williams, as modified above, further in view of Wong to have an aisle end identifier disposed on an end rack leg in order to assist in navigation of the vehicle.

Regarding claim 14, Williams, as modified above, does not further specifically disclose the aisle entry identifier is disposed on an end rack leg of the racking system aisle.
Wong teaches a method and apparatus for facilitating map data processing for industrial vehicle navigation wherein using the laser scanners, a mobile computer coupled to the industrial vehicle 102 identifies racking legs, which are stored as landmarks 604. The industrial vehicle 102 fits lines to these racking legs to provide gridlines 606 to correct a vehicle pose. The gridline 606 and aisle is stored as a virtual feature in the map which is associated with the racking legs (Col.9, lines 43+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Williams, as modified above, further in view of Wong to have an aisle entry identifier disposed on an end rack leg in order to assist in navigation of the vehicle.

Allowable Subject Matter
Claims 8 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 8 and 15 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a materials handling vehicle, as claimed, further comprises a mast assembly, a mast assembly control unit, and a fork carriage assembly, the mast assembly and the mast assembly control unit are configured to move the fork carriage assembly along a vertical lift axis and the camera is secured to the fork carriage assembly and is configured to capture (i) a forks down image of at least a portion of a rack leg positioned in a racking system aisle of the multilevel warehouse racking system, and (ii) a forks-up image of at least a portion of a rack leg positioned in a racking system aisle of the multilevel warehouse racking system; and the vehicle position processor is configured to generate a forks-down coordinate X1 of the camera along a horizontal axis from the forks-down image of the rack leg, generate a forks-up coordinate X2 of the camera along a horizontal axis from a forks-up image of the rack leg captured with the fork carriage assembly at a lift height H1, determine a mast sway offset as a difference between the forks-down coordinate X1 and the forks-up coordinate X2, and determine a horizontally advanced position of the materials handling vehicle with the fork carriage assembly at the lift height H1 using the mast sway offset and a subsequently captured forks-up image of at least a portion of a rack leg positioned in the racking system aisle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thode et al further discloses elements of a material handling vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652